Boyle, J.
The plaintiff1 filed suit in 1991 alleging that an increase in the real property transfer tax adopted in 1981 violates the Headlee Amendment. The circuit court granted defendant’s motion for summary disposition on the basis that the suit did not comply with the statutory limitation *121period. The Court of Appeals affirmed. We reverse the decision of the Court of Appeals.
i
In 1981, the Legislature amended § 4 of the real estate transfer tax act, MCL 207.504; MSA 7.456(4), authorizing any county with a population in excess of two million to increase the tax from fifty-five to seventy-five cents per $500 of value. On February 19, 1981, the Wayne County Board of Commissioners passed a resolution increasing the tax for property transfers within Wayne County to the new statutory limit effective April 1, 1981. This measure was not submitted to a popular vote.
David Pochmara, the proposed class representative, contends that he sold property in Wayne County and paid the increased real property transfer tax. On January 11, 1991, he filed suit in Wayne Circuit Court alleging that Wayne County Resolution 81-37, which increased the rate of the tax, violates § 31 of the Headlee Amendment.2 That section prohibits local governments "from levying any tax not authorized by law or charter when this section is ratified or from increasing the rate of an existing tax above that rate authorized by law or charter when this section is ratified, without the approval of a majority of the qualified electors of that unit of Local Government voting thereupon.”
Defendant Wayne County moved for summary disposition on the basis that the suit was not filed within one year of the date the cause of action accrued, which was either March 31, 1981, the effective date of the state statute authorizing the increase, or April 1, 1981, the effective date of *122Resolution 81-37. See MCL 600.308a(3); MSA 27A.308(1)(3). The Wayne Circuit Court granted defendant’s motion. Plaintiff appealed and the Court of Appeals affirmed. 203 Mich App 537; 513 NW2d 202 (1994). We granted plaintiff’s application for leave to appeal. 447 Mich 1041 (1994).
ii
The circuit court ruled that the plaintiff’s suit is barred by the limitation period contained in MCL 600.308a(3); MSA 27A.308(1)(3). Section 308a(1) provides that actions brought "under section 32” of the Headlee Amendment3 "may be commenced in the court of appeals, or in the circuit court in the county in which venue is proper . . . .” The limitation period is found in § 308a(3):
A taxpayer shall not bring or maintain an action under this section unless the action is commenced within 1 year after the cause of action accrued.
The plaintiff’s complaint seeks three types of relief:
(a) declaratory relief under Art IX, § 31 of the Michigan Constitution stating that Wayne County Resolution 81-37 ... is a new tax and was not approved by a majority of the qualified electorate *123within the State of Michigan or the County of Wayne; and
(b) an injunction restraining Defendant, Wayne County from continuing to assess, levy and collect the amended Real Estate Transfer Tax from the Plaintiffs.
(c) refund of all monies paid by Plaintiffs pursuant to the increase in the amount of the amended Real Estate Transfer Tax ....
We analyze the time of accrual separately for each type of relief sought.
A
CLAIM FOR A REFUND
A cause of action for a refund of the real property transfer tax4 accrues at the time the tax is due.5 By statute, a cause of action accrues at the time of the "wrong”:
Except as otherwise expressly provided, the period of limitations runs from the time the claim accrues. The claim accrues at the time provided in sections 5829 to 5838, and in cases not covered by these sections the claim accrues at the time the wrong upon which the claim is based was done regardless of the time when damage results. [MCL 600.5827; MSA 27A.5827.]
In this case, the pertinent wrong is the imposition *124or actual assessment of the tax in an amount exceeding the constitutional limit.6
Statutory limitation periods for suits seeking refunds from other taxes also reflect that a cause of action for a tax refund accrues at the time the tax is due. For example, MCL 205.27a(6); MSA 7.657(27a)(6) provides that "a claim for refund based upon the validity of a tax law based on the laws or constitution of the United States or the state constitution of 1963 shall not be paid unless the claim is filed within 90 days after the date set for filing a return.”
The defendant’s assertion that "individual injury is not an element of a section 31 claim,” ignores the distinctions between thé different types of claims for relief. The claim for a refund could not have accrued at the time the ordinance was enacted because the wrong giving rise to the right to a refund had not yet occurred.7_
*125We reject, however, the plaintiff’s argument that the one-year period of limitation, which places an outer limit8 on the time taxpayers can file suit, is unconstitutional. The plaintiff contends that "[t]he limitation period not only curtails rights guaranteed to taxpayers by the Headlee Amendment, but destroys those rights, because there exists no reasonable means by which a taxpayer can obtain 'sufficient information’ to ascertain whether a tax has been unconstitutionally imposed.” This statement distorts the effect of the limitation period. Far from destroying the right, it merely restricts the remedies available. Taxpayers may sue for a refund within one year of the date the tax was assessed. Even if taxpayers cannot obtain refunds for past tax payments exceeding the constitutional limit because they did not dispute them within one year of the date the taxes were assessed, the constitutional right does not disappear because they retain the right to prevent future violations of their rights. See part ii(b), pp 127-128.
The one-year limitation is not in the class of limitation periods that are "so harsh and unreasonable in their consequences that they effectively *126divest plaintiffs of the access to the courts intended by the grant of the substantive right.” Forest v Parmalee, 402 Mich 348, 359; 262 NW2d 653 (1978), citing Buscaino v Rhodes, 385 Mich 474; 189 NW2d 202 (1971). It is a reasonable restriction designed to protect the fiscal integrity of governmental units who might otherwise face the prospect of losing several years’ revenue from a tax that had previously been thought to comply with Headlee restrictions. See also Durant v Dep’t of Ed (On Second Remand), 186 Mich App 83, 96-100; 463 NW2d 461 (1990) (approving the constitutionality of the one-year period of limitation for Headlee claims alleging underfunding of necessary costs of activities required of local governments).
Plaintiff does not cite any cases holding that suits seeking remedies for violation of state constitutional rights may not be subjected to a limitation period. Furthermore, this Court has rejected the argument that statutes of limitation may not be applied to suits seeking remedies for violations of federal constitutional rights. See Hart v Detroit, 416 Mich 488, 496; 331 NW2d 438 (1982). There we noted that the United States Supreme Court has applied a six-year period of limitation to claims for damages brought under the Fifth Amendment Taking Clause. See, e.g., Soriano v United States, 352 US 270; 77 S Ct 269; 1 L Ed 2d 306 (1957); see also Wilson v Garcia, 471 US 261; 105 S Ct 1938; 85 L Ed 2d 254 (1985) (holding that a claim under 42 USC 1983 for injuries inflicted by a police officer were lost because suit was not filed within two years—the applicable statute of limitation in Arizona). The plaintiff has not provided us with any reason why this state constitutional right should be treated differently.
*127B
INJUNCTIVE RELIEF
Defendant’s statute of limitation defense does not apply neatly to plaintiff’s claim for injunctive relief. Because a suit for injunctive relief may seek to prevent a future wrong, the cause of action necessarily arises before the wrong occurs. The statutory scheme, on the other hand, seems to assume that a claim does not or cannot accrue or come into being until the wrong is done. See MCL 600.5827; MSA 27A.5827 ("the claim accrues at the time the wrong upon which the claim is based was done regardless of the time when the damage results”).
It seems unnecessary, though, to describe plaintiff’s injunctive claim in a way that makes it fit the statute. Suffice it to say that § 308a(3) does not prevent a taxpayer from seeking to enjoin a governmental unit from imposing on him in the future taxes that violate the Headlee Amendment. To hold otherwise would truncate the constitutional right.9
A decision holding that the statute of limitations has run on claims for injunctive relief against future collection of the tax from plaintiffs would be very impractical given that those same plaintiffs may generally proceed with otherwise valid causes of action to refund taxes in excess of Head-*128lee limitations. It would present the judicial system with numerous individual and class actions for refunds each year, without any offsetting benefit in terms of enhancing the fiscal integrity of the defendant.
c
DECLARATORY RELIEF
Concerning the application of statutes of limitation to claims for declaratory relief, we agree with the explanation provided by the United States Court of Appeals for the Second Circuit:
Limitations statutes do not apply to declaratory judgments as such. Declaratory relief is a mere procedural device by which various types of substantive claims may be vindicated. There are no statutes which provide that declaratory relief will be barred after a certain period of time. Limitations periods are applicable not to the form of the relief but to the claim on which the relief is based.[10] [Luckenbach Steamship Co v United States, 312 F2d 545, 548 (CA 2, 1963).]
Claims for declaratory relief necessarily derive from claims for substantive relief because declaratory relief lies only in cases of "actual controversy,” and not merely for abstract declarations of rights divorced from a factual context. Shavers v Attorney General, 402 Mich 554, 588; 267 NW2d 72 (1978); MCR 2.605.
On the basis of the proposed class averments, which include not only individuals who have paid the tax but also "all persons who presently own real property in Wayne County” and who thus *129may be subject to the increased tax rate, there appear to be two actual controversies that might form the basis for declaratory relief. The first is whether plaintiff may obtain a refund for taxes paid in the past. The second is whether potential class members who are currently residents of Wayne County must pay the increased tax in the future.
For purposes of the first controversy, the statute of limitations would prevent the plaintiff from obtaining a judgment declaring that defendant must refund taxes paid more than one year before the date the suit was filed. Declaratory relief may not be used to avoid the statute of limitations for substantive relief. Finlayson v West Bloomfield Twp, 320 Mich 350; 31 NW2d 80 (1948). The plaintiffs in Finlayson sought a declaration voiding the results of a narrowly decided election, alleging that votes had been cast by persons who were not residents of the township. We held that the request was filed too late: "plaintiffs’ remedy to test the validity of the township election, if they desired to do so, was by petition in the nature of quo warranto,” which must be brought within thirty days of an election. Id. at 357. We noted that declaratory judgments were "not intended] to provide a substitute for regular actions.” Id. Otherwise valid claims for declaratory relief, regarding claims for refunds that are not time-barred, would survive the statute of limitations.
For purposes of the second controversy— whether members of the potential class who are currently Wayne County property owners must pay the increased tax in the future—‘the statute of limitations would not bar an otherwise valid claim for declaratory relief because it would derive from a claim for injunctive relief, which is not barred. See part ii(b), pp 127-128.
*130III
For the foregoing reasons, we reverse the judgment of the Court of Appeals and hold that the Headlee Amendment claim of this taxpayer accrued at the time he paid the tax in question.11 We remand the case to the circuit court for further proceedings consistent with this opinion.
Brickley, C.J., and Levin, Cavanagh, Riley, and Mallett, JJ., concurred with Boyle, J.

 Throughout the opinion, we refer to "plaintiff” in the singular because the only identified plaintiff is David Pochmara. The proposed class has not been certified, and the record contains no information about the unincorporated association.


 The “Headlee Amendment” is the popular name for Const 1963, art 9, §§ 25-34.


 Const 1963, art 9, § 32 provides as follows:
Any taxpayer of the state shall have standing to bring suit in the Michigan Court of Appeals to enforce the provisions of Sections 25 through 31, inclusive, of this Article and, if the suit is sustained, shall receive from the applicable unit of government his costs incurred in maintaining such suit.


 Because the only issue before us is whether the statute of limitation bars plaintiff’s claim, we assume without deciding that a cause of action for a refund is available.


 For the real property transfer tax, unlike some other taxes, the date the tax is due will necessarily be the date the tax is paid, because payment appears to be a condition of registering title. See MCL 207.502; MSA 7.456(2) ("[tjhere is imposed, in addition to all other taxes, a tax upon the following written instruments executed within this state when said instrument is recorded”).


 Our choice of words does not reflect a belief that the resolution at issue violates the Headlee Amendment, but only the fact that we must assume that a remedy is available for purposes of determining when the cause of action seeking that remedy accrued and thus whether it is time-barred.
Although this lawsuit will proceed, the outcome is far from preordained. The record indicates that the plaintiffs have not yet moved to certify their class, and that the trial court has not ruled on other defenses raised by the defendants.
Given that neither the circuit court nor the Court of Appeals has decided any of the underlying issues, and that neither party has asked us to decide any of these issues, it would be premature and unwise, to say the least, for an appellate court without either arguments or a record concerning the merits of the underlying dispute to decide that dispute. ■


 In fact, the only type of Headlee claim that would accrue at the time the resolution is passed is a claim brought merely on behalf of the public, as opposed to a claim brought by a taxpayer who has been or is about to be subject to the tax. Such a plaintiff does not confront a danger of imminent and irreparable harm, which is typically a requirement for injunctive relief. See Azzar v Primebank, FSB, 198 Mich App 512, 520; 499 NW2d 793 (1993). Nor would such a plaintiff suffer damages, the requisite for a damage action. Thus, while that plaintiff has been granted standing by § 32 of the Headlee Amendment, the only wrong that could give rise to a cause of action is the *125enactment of the resolution—an action that is not continuing in nature.
Accordingly, we note that where a plaintiff’s only basis for invoking a court’s jurisdiction is the plaintiff’s status as a taxpayer seeking relief on behalf of the public, the right to bring suit expires one year after the alleged Headlee violation.


 We are not presented with the question, and thus express no opinion regarding, whether § 308a(3) supplants shorter limitation periods for refunds applicable to other taxes and not at issue in this case. Stated otherwise, we do not decide whether § 308a(3), which creates a ceiling on Headlee claims, also creates a floor, guaranteeing that all taxpayers with Headlee challenges have at least one from the date the tax was due to file for a refund. See, e.g., MCL 205.27a(6); MSA 7.657(27a)(6) ("a claim for refund based upon the validity of a tax law based on the laws or constitution of the United States or the state constitution of 1963 shall not be paid unless the claim is filed within 90 days after the date set for filing a return”).


 This is not to say that the limitation period will never bar actions for injunctive relief under any circumstances. To the contrary, this Court has long recognized that statutes of limitation may apply by analogy to equitable claims. See, e.g., Smith v Davidson, 40 Mich 632, 633 (1879); Lothian v Detroit, 414 Mich 160, 168-170; 324 NW2d 9 (1982). If legal limitations periods did not apply to analogous equitable suits, "a plaintiff [could] dodge the bar set up by a limitations statute simply by resorting to an alternate form of relief provided by equity.” Id. at 169. To illustrate, § 308a(3) might apply by analogy where a plaintiff seeks to enjoin collection of a long-overdue tax bill on the basis that the tax was constitutionally invalid.


 Once a court determines which statute of limitations applies, however, the time at which the claim accrues for purposes of applying that statute depends on the type of relief sought.


 We emphasize that this case involves only the unique question of the accrual date for Headlee claims brought to challenge taxes paid by individuals.